DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application was filed on 11/12/2019.  
Claims 1-30 are pending.
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 11/12/2019 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.
Drawings
The drawings received on 11/12/2019 are acceptable for examination purposes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 12, 13,  22, 23, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yu et al., (US 20140010178 A1, herein after Yu).
Claims 1, 12, 22 and 27,
	Yu discloses a method for wireless communication by a user equipment (UE), (Fig. 1 SS 116 (UE)) comprising: transmitting a random access channel (RACH) message indicating a preferred downlink beam (transmitting Random Access Channel (RACH) information, which includes indication information indicating the best downlink transmission beam (interpreted as preferred DL beam), to the BS, ¶ [0011]); and receiving a random access response (RAR) message using the downlink beam (Fig. 3A step 355 RACH response (interpreted as RAR message). Step 350 A RACH response is received through bet downlink transmission beam, ¶ [0049]).
Claim 12 encompass limitations that are similar to limitations of claim 1, except claim 1 is directed to UE and claim 12 is directed to BS shows by Fig. 3A BS 102 receiving RACH and transmitting RACH response to UE.  Thus, it is rejected with the same rationale applied against claim 1 above.
Claim 22 encompass limitations that are similar to limitations of claim 1, except “a memory; and at least one processor coupled with the memory”. Yu discloses memory and controller ¶ [0068]. Thus, it is rejected with the same rationale applied against claim 1 above.
Claim 27 encompass limitations that are similar to limitations of claim 1, except “a memory; and at least one processor coupled with the memory”. Yu discloses memory and 

Claims 2, 13, 23 and 28,
	Yu discloses receiving one or more measurement reference signals transmitted using different beams (the SS 116 receives the reference signal 319 (interpreted as reference signals #0…NTX) to measure a best downlink transmission/reception beam ¶ [0056]. measuring a best downlink transmission beam among downlink transmission beams transmitted from a Base Station (BS), ¶ [0011, 0044] ); and 
selecting the preferred downlink beam based on the one or more measurement reference signals (the SS 116 receives the reference signal 319 (interpreted as reference signals #0…NTX) to measure a best downlink transmission/reception beam ¶ [0056]. Fig. 3B shows at step 340B best downlink transmission indication).
Claim 13 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 2 above.
Claim 23 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 2 above.
Claim 28 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 2 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Park et al., (US 20160190707 A1, herein after Park).
Claims 3 and 24,
	Yu does not disclose wherein receiving the one or more measurement reference signals comprises receiving the one or more measurement reference signals from a plurality of cells.
(The terminal performs reception measurement of multiple cell reference signals which may be received from all ports, ¶ [0133]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yu by using the features, as taught by Park in order to efficiently improving receiving and transmitting qualities of the signal, ¶ [0176].
Claim 24 encompass limitations that are similar to limitations of claim 3.  Thus, it is rejected with the same rationale applied against claim 3 above.

Claims 4, 14 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Park and further in view of Zhang et al., (CN 103384386 A, herein after Zhang).
Claims 4, 14 and 25,
	Yu and Park do not disclose wherein the preferred downlink beam indicates a selected transmission point associated with the preferred downlink beam.
	Zhang discloses wherein the preferred downlink beam indicates a selected transmission point associated with the preferred downlink beam (selecting the best signal quality of the downlink transmission point, or the downlink transmission point minimum path loss, ¶ [0119]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yu and Park by using 
Claim 14 encompass limitations that are similar to limitations of claim 4.  Thus, it is rejected with the same rationale applied against claim 4 above.
Claim 25 encompass limitations that are similar to limitations of claim 4.  Thus, it is rejected with the same rationale applied against claim 4 above.

Claims 5, 15 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Lee et al., (US 20160219625 A1, herein after Lee).
Claims 5, 15 and 26,
Yu does not disclose wherein the RACH message includes a RACH preamble and a radio resource control (RRC) connection request.
Lee discloses wherein the RACH message includes a RACH preamble and a radio resource control (RRC) connection request (Fig. 3 step 311 shows RA message having RA preamble assignment and RRC connection reconfiguration request. RRC connection reconfiguration request message 311, which is a random access preamble assignment, message including information assigned with the preamble, ¶ [0046]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yu by using the features, as taught by Lee in order to effectively provide zone based service by directly and simply detecting small cell camp-on and camp-off of the mobile terminal, abstract.

Claim 26 encompass limitations that are similar to limitations of claim 5.  Thus, it is rejected with the same rationale applied against claim 5 above.
Claims 6, 16 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Rune et al., (US 20190014512 A1, herein after Rune).
Claims 6, 16 and 29,
Yu does not wherein the RAR message includes a timing advance (TA), uplink grant, and radio resource control (RRC) connection complete indication.
Rune discloses wherein the RAR message includes a timing advance (TA), uplink grant, and radio resource control (RRC) connection complete indication (During the random access procedure, the UE 10 may be configured with a Timing Advance, and uplink radio resources of the new cell 20-A may be indicated to the UE 10 by an uplink grant in a Random Access Response message. Further, the information and/or indication may be included in an RRC message, e.g., the first RRC message the UE 10 transmits in the new cell 20-B, such as in an RRCConnectionRequest message or an RRC message specifically defined for this purpose, ¶ [0043]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yu by using the features, as taught by Rune in order to efficiently controlling radio transmission in a cellular network with respect to efficient change of a UE between cells, ¶ [0007].
Claim 16 encompass limitations that are similar to limitations of claim 6.  Thus, it is rejected with the same rationale applied against claim 6 above.
.
Claims 7, 9, 10, 11, 17, 19, 20, 21 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Aoyama et al., (US 20100330995 A1, herein after Aoyama).
Claims 7 and 17,
Yu does not disclose wherein the RACH message is sent during initial access.
Aoyama discloses wherein the RACH message is sent during initial access (Fig. 1 UE sent message 1 random access preamble (interpreted as during initial access), ¶ [0199]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yu by using the features, as taught by Aoyama in order to efficiently shortening path switching delay, ¶ [0035].
Claim 17 encompass limitations that are similar to limitations of claim 7.  Thus, it is rejected with the same rationale applied against claim 7 above.
Claims 9 and 19,
Yu does not disclose wherein the RACH message is sent after initial access while the UE is in a connected state.
Aoyama discloses wherein the RACH message is sent after initial access while the UE is in a connected state (FIG. 6. The procedure shown by (b) in FIG. 6 is executed before Message 1 shown by (a) in FIG. 1. ¶ [0125] It is interpreted as RRC connection configuration is completed first which mean the UE is in connected state and then Message 1 in fig. 1 RACH message is sent).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yu by using the features, as taught by Aoyama in order to efficiently shortening path switching delay, ¶ [0035].
Claim 19 encompass limitations that are similar to limitations of claim 9.  Thus, it is rejected with the same rationale applied against claim 9 above.
 
Claims 10 and 20,
	Yu does not disclose wherein the RACH message does not include an identification (ID) of the UE.
	Aoyama discloses wherein the RACH message does not include an identification (ID) of the UE (Fig. 1 in the non-dedicated RACH preamble case, the ID of the terminal needs to be contained in Message 3 to indicate which terminal accesses, ¶ [0016].  It is interpreted, as RA message does not include the ID in message 1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yu by using the features, as taught by Aoyama in order to efficiently shortening path switching delay, ¶ [0035].
Claim 20 encompass limitations that are similar to limitations of claim 10.  Thus, it is rejected with the same rationale applied against claim 10 above.

Claims 11, 21 and 30,
Yu does not disclose receiving a handover command based on the RACH message.
Aoyama discloses receiving a handover command based on the RACH message (The base station reports execution of Handover to the terminal (ST8-3: Handover Command message), ¶ [0139]. Fig. 1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yu by using the features, as taught by Aoyama in order to efficiently shortening path switching delay, ¶ [0035].
Claim 21 encompass limitations that are similar to limitations of claim 11.  Thus, it is rejected with the same rationale applied against claim 11 above.
Claim 30 encompass limitations that are similar to limitations of claim 11.  Thus, it is rejected with the same rationale applied against claim 11 above.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Yi et al., (US 20090175161 A1, herein after Yi).
Claims 8 and 18,
Yu and Aoyama do not disclose wherein the RACH message includes a UE identification (UE ID).
(The RACH burst includes…include information on at least one of user identification, ¶ [0028]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yu by using the features, as taught by Yi in order to  increasing the probability of detecting an RACH signature of the base station, abstract.
 Claim 18 encompass limitations that are similar to limitations of claim 8.  Thus, it is rejected with the same rationale applied against claim 8 above.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Miki et al., (US 20100067465 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473